417 F. Supp. 303 (1976)
UNITED STATES of America
v.
Reginald SATTERFIELD et al., Defendants.
No. 76 Cr. 376.
United States District Court, S. D. New York.
July 22, 1976.
For Prior Opinion July 8, 1976.
*304 Robert B. Fiske, Jr., U. S. Atty., S. D. N. Y., New York City, by Robert J. Costello, Asst. U. S. Atty., New York City, of counsel, for plaintiff.
Lawrence K. Feitell, New York City, for defendant Satterfield.
For Prior Opinion July 8, 1976. See 417 F. Supp. 293.

MEMORANDUM AND ORDER
WHITMAN KNAPP, District Judge.
On reargument the government has asked us to reconsider findings # 1 and # 2 to the extent that they indicate that Satterfield's emotional condition at D. E. A. headquarters was such as to prevent him from comprehending or intelligently waiving his rights. As is readily apparent from the opinion, our attention was not primarily focused on the events of Friday, April 16, but on Monday, April 19. Having reviewed the record concerning Friday's events, we have come to the conclusion that our original view of them was incorrect. To be sure, the defendant was under emotional stress and  by crying and whimpering  demonstrated that stress more than most people who have been arrested. However, his conduct, as revealed by the agents' testimony as well as his own, would not appear to be that of a man who did not comprehend the meaning of what was being said or of his own responses thereto.
Accordingly, findings # 1 and # 2 are modified simply to establish that Miranda warnings were given and that the agents advised Satterfield of the indictment. It follows that finding # 3 is modified simply to indicate that the warnings and information about the indictment were repeated by the Assistant United States Attorney. No further modification of the original decision is required, since all three statements will be suppressed for the reason stated under the heading "discussion".
The government's motion is granted to the extent indicated above and is in all other respects denied.
SO ORDERED.